DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Claim Status
Applicant’s arguments dated 4/19/21 have been received and entered in the case. 
Claims 3, 5-6, 10-14, 17-18, 20-22, 25-28 and 30 are currently pending and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6, 10-14, 17-18, 20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher (US Publication No. 2009/0130067, cited on 892 dated 3/14/17, hereinafter Buscher) in view of Yoo (US Publication No. 2012/0201791, hereinafter Yoo). 

in vivo for the treatment of autoimmune and inflammatory diseases such as rheumatoid arthritis (para 21, 25). 
Cells of the invention do not express markers specific for antigen presenting cells, do not express indolamine 2,3-dioxygenase (IDO) constitutively, and express IDO upon stimulation with interferon-gamma (IFN-γ), and  present capacity to be differentiated into at least two cell lineages (i.e., stem cells) (para 22). The cells may be derived from any suitable source of tissue derived from the mesenchyme (i.e., mesenchymal cells) (para 84). In some embodiments the cells are derived from the stromal fraction of adipose tissue (para 84-85, 112). The cells may be obtained from the subject to be treated (autologous) or from donor patients (allogeneic) (para 112, 146).The cells are first expanded ex vivo to ensure sufficient cell numbers (para 95, 141, 188-189, 192). The cells are then sorted for the expression profile of positive for CD9, CD44, CD54, CD90 and CD105 and negative for CD11b, CD11c, CD14, CD31, CD34, CD45 and CD133 (para 87-90). Negative expression is characterized in that a cell population less than about 10% of the cells demonstrate expression thereof (para 89). Preferably, the cells demonstrate significant expression of the markers CD9, CD44, CD54, CD90 and CD105, such that in a cell population at least 50% of the cells express the markers (para 89). 
The cells are combined with a pharmaceutically acceptable carrier for administration to a subject (para 41, 170-172). The composition may also be combined with other therapeutics (para 40, 78, 178-179). The composition may be formulated for administration in any suitable form, depending on the mode of administration and therapeutic application, such as for example injectable (para 173). 
The composition is administered to the subject in an amount effect to treat the condition (para 184-185). The composition may be administered to a subject who is refractory to one or more therapies (para 12-13, 178).
ex vivo, do not express markers specific for antigen presenting cells, do not express IDO constitutively, express IDO upon stimulation with IFN-γ, and  can differentiate into at least two cell lineages. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the MSCs of the prior art are either identical or sufficiently similar to the claimed MSCs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the MSCs of the cited prior art does not possess a critical characteristic that is possessed by the claimed MSCs would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Buscher also does not disclose that the composition may be administered intravenously or that the composition is administered at certain dosages. Buscher also does not disclose that the composition may be administered on a certain schedule. 
 

in vitro (para 32-35). The cells are then sorted for positive expression of CD29, CD90, and CD105, and negative expression of CD14, CD32, CD34, and CD45 (para 38-42).
The cells may be combined with a pharmaceutically acceptable carrier for administration to a subject (para 43). The cells may be administered at a dosage of between about 1.0 x 103 to 1.0 x 108 cells/kg body weight of the subject, or more particularly about 1.0 x 106 cells/kg body weight (para 44). The composition may be administered one or multiple times (para 45). Treatment may be spaced by any suitable interval, including at one week (7 day) intervals (para 47, 48; “intravenous treatments are made every week”). In one embodiment, the composition may be administered three times separated by one week for each administration (para 74).  
As both Buscher and Yoo disclose administering adipose derived MSCs for the treatment of rheumatoid arthritis, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for effective treating of refractory rheumatoid arthritis at dosages which do not produce adverse effects.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher and Yoo as applied to claims 3, 5-6, 10-14, 17-18, 20 and 24-30 above, and in further view of Polido-Pereira et al (Rheumatoid arthritis: What is refractory disease and how to manage it? Autoimmunity Reviews, Vol. 10, No. 11 (Sept 2011) pages 707-713., hereinafter Polido-Pereira). 
The combination does not disclose that the subject is refractory to at least one or two biological treatments. 
Polido-Pereira reviews what constitutes refractory rheumatoid arthritis, and what treatments may be available (Abstract). Polido-Pereira explains that certain patients may be refractory to either or both of synthetic disease modifying antirheumatic drugs (DMARDs) (e.g., methotrexate, leflunomide, etc.) and biological treatments (e.g., infliximab, etc.) (Mitigating refractoriness: early and optimal use of DMARDs, . 
Response to Arguments
Applicant's arguments dated 4/19/21 have been fully considered are not persuasive as explained in detail below. 
Claims 3, 5-6, 10-14, 17-18, 20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher in view of Yoo  
Applicant argues that the claimed dosage of 1.0×106 cells/kg is of both statistical and practical impact (Response p2, 4-5). Applicant points to page 24, lines 31-32 and Table 1A of the specification in support of this assertion (Response p2, 4-5). Applicant further argues that in Fig. 2 at two months the decreased effectiveness of the claimed dosage is after treatment administration has been stopped (Response p2-3). Applicant states that “[i]t is reasonable to infer… that it would have continued to produce the best clinical result” (Response p2-3). 
In response, the examiner respectfully disagrees. Applicant’s specification states that the difference in ACR20 between cohorts had a p value of 0.3979. Statistical significance is commonly understood to have a p value of less than or equal to 0.05. Therefore, the difference in ACR20 does not appear to be statistically significant. With respect to practical significance, the claims as presented do not incorporate any limitations regarding treatment duration and cessation. Further, inferences regarding clinical results carry no practical weight. Therefore, applicants have not met the burden of establishing that the results are unexpected and significant.

In response, the examiner disagrees. The term “donor” is defined as a person or organism that supplies an organ or tissue to be used in another body, i.e., living related, living unrelated, or cadaveric source. Thus, a “living donor” clearly suggests that the cells are derived from a living source different than that of the subject to be treated, and applicant’s arguments are considered spurious.
Applicant argues that the examiner has not established that the combination would result in the claimed dosage (Response p3-4). Applicant argues that Yoo is focused on a specific fixed administration dose, such that a skilled artisan would not be motivated to deviate from the specifically recited dosages (Response p3-4). Applicant further argues that Yoo discloses dosages covering five order of magnitude with no teaching as to which dosage range may be suitable (Response p4). 
As noted in the previous response, prior art references may be relied upon for all that they would reasonably suggest to one of ordinary skill in the art. See MPEP § 2123. Nonpreferred and alternative embodiments constitute prior art. See MPEP § 2123. Yoo explicitly states that “[t]he dosage of the composition may vary depending on patient's weight, age, sex and symptoms, the dosage form of the composition to be administered, a method of administering the composition, and so on” (para 45), that the cells may be administered “intravenously alone, or intravenously in combination with local administration (injection) at the site of condition to be treated” (para 43), and that the cells may be administered at a dosage range of “from 1.0×103-1.0×108 cells/kg (weight)” (para 44). Further, Yoo indicates that the dosages recited in paragraph [0048] refer only to “some embodiments”. This indicates that Yoo has contemplated embodiments for treating rheumatoid arthritis other than those specifically recited in paragraph [0048]. The reference as a whole clearly suggests that a skilled artisan may determine an appropriate dosage for treating rheumatoid arthritis, and that in least some embodiments, the dosage may be in a range between 1.0×103 and 1.0×108 cells/kg body weight. Further, where the claimed dosages lie within ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP prima facie case of obviousness by showing the criticality of the dosage. However, as noted above, the evidence applicants have presented to date are insufficient to establish criticality. 
Applicant argues that a skilled artisan would not arrive at the claimed dosage via routine optimization; that optimization typically involves testing a range of escalating dosage and selecting a maximum tolerated dose (Response p5-6). 
With respect to applicant’s arguments regarding routine optimization, the means by which a skilled artisan, such as a dose-limiting safety trial, are irrelevant. The question at issue is whether an optimal concentration could be determined by one of ordinary skill in the art given the teachings of the prior art. As Yoo discloses a dosage range which may be utilized, and explains means by which a skilled artisan could determine an appropriate concentration (para 43-48), it is within the purview of one of ordinary skill in the art to perform a routine optimization and arrive at the claimed dosage.
Applicant further argues that the combination fails to disclose or suggest using allogeneic stem cells, or that the treatment may be used for refractory arthritis (Response p6). Specifically, applicant argues that the cited paragraphs relating to allogeneic cells do not specifically refer to treating rheumatoid arthritis (Response p6-7). 
Prior art references may be relied upon for all that they would reasonably suggest to one of ordinary skill in the art. See MPEP § 2123. Both Buscher and Yoo are directed to methods of treating rheumatoid arthritis (See e.g., Buscher Abstract, para 21, 25, and Yoo Abstract, para 30, 48). Buscher, also disclose that adipose derived stem cells may be obtained from donor patients (i.e., and allogeneic source) (See e.g., para 84-85, 112, 146). Thus, there is a clear suggestion present in the combination that allogeneic cells may be used to treat rheumatoid arthritis (See the art rejections supra for more detail). That specific paragraphs do not explicitly state each and every limitation of the claims is irrelevant under an obviousness rejection. The question is whether the prior art references in combination would obviate the claims as presented. As noted in the art rejections, and the response to arguments, the examiner is of the position that the prior art renders the present claims obvious. 

Again, the means by which a skilled artisan, such as a dose-limiting safety trial, are irrelevant. The question at issue is whether an optimal concentration could be determined by one of ordinary skill in the art given the teachings of the prior art. As Yoo discloses a dosage range which may be utilized, and explains means by which a skilled artisan could determine an appropriate concentration (para 43-48), it is within the purview of one of ordinary skill in the art to perform a routine optimization and arrive at the claimed dosage. Further, applicant’s own specification indicates that the claimed dosage is of neither statistical nor practical significance (See above). Therefore, applicants have not met the burden of establishing that the claimed dosage produces results are unexpected and significant.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buscher in view of Yoo and Polido-Pereira.
Applicant argues that Polido-Pereira fails to correct the deficiencies noted in the combination of Buscher and Yoo (Response p8). 
As noted above in detail, the examiner disagrees that the combination of Buscher and Yoo fail to obviate the claims as presented.  

Conclusion
No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARA D JOHNSON/Primary Examiner, Art Unit 1632